 

Case 2:21-mc-50209-SFC-RSW ECF No. 1, PagelD.1 Filed 01/25/21 Page 1 of 6

UNITED STATES DISTRICT COURT

EASTERN DISTRICT 0 Case: 2-21-mo-50209

. Judge: Cox, Sean F.
SOUTHERN DIV: = wy: Whalen, R. Steven

Filed: 1/25/2021
§ MOTION FOR RETURN OF PROPERTY BY MANAWAR

§ JAVED (ANCILLARY MATTER) (DP)
Manawar Javed,
(Movant), § Criminal Action
V. No. 15-CR-20351
United States Of America s
(Respondent}. §

POST VERDICT MOTION TO RETURN PROPERTY ~
- Movant Manawar Javed ("Javed"), pro-se, and under Fed. R. Crim. P.
41(g) kindly moves this Court for return of property post verdict.

On June 15, 2015, Javed was charged for violating 18 U.S.C. §1349.
(Ecf. 1). The indictment contained forfeiture allegation seeking upon
Javed's conviction, forfeiture to the United States. ("movant") under
18 U.S.C. §981(a)(1)(c) §982(a)(7). (Id).

On March 18, 2016, Jabed plead guilty and agreed to an entry of
forfeiture money judgment only in the amount of Twelve Million Seven Hu-
-ndred fifty-five Thousand Eight Hundred Twenty Two Dollars and Twenty
Eight Cents. (Ecf. 144).

On Oct 07, 2016, and after Javed's sentencing, the movant provided
Javed with a delayed stipulated preliminary order of forfeiture which
included the following:

* Eight Thousand One Hundred Ninety-Four Dollars and Sixty-
One Cents in United States Currency from. Huntington Bank;
* Four Thousand Senven Hundred Eighty-Nine Dollars and
Fifty-Seven Cents in United States Currency from Huntingon

Bank;

* Forty-Nine Thousand Four Hundred Seventy-One Dollars and

 

 

 
 

Case 2:21-mc-50209-SFC-RSW ECF No. 1, PagelD.2 Filed 01/25/21 Page 2 of 6

Forty-Eight Cents in United States Currency from Talmer
Bank;
. Five Hundred Eighty-Seven Thousand Seven Hundred Eighty-
Six Dollars and Twenty-Eight Cents in United States Currency
from Talmer Bank;
. Eighty-Two Thousand Seven Hundred Eighty-One Dollars and
Eighty-Nine Cents in United States Currency from Comerica
Bank; and
. Twenty-Five Thousand Five Hundred Twenty-Two Dollars and
Sixty-Eight Cents in United States Currency from Comerica
Bank.
(Ecf. 186). The parties agreed that the value of the listed property shall
offset the judgment. (Id). The stipulated order did not contain any other
property.

The movant, however, also seized Javed's family vehicle which was not
Stipulated to in the preliminary order of forfeiture. Neither was Javed
provided a notice to reclaim said property. This violated Javed's Due
Process.

Javed's family vehicle was personal property not constituting, or
derived from proceeds obtained directly or indirectly, as a result of the
above mentioned violation. The seized property belonged to Javed prior
to the violation in the indictment ~-- March 12, 2015. (See Ex A - Copy
of Motor Vehicle Title).

Till now, movant has not demonstrated a legitimate interest in reta-
ining Javed's property. United States v. Omian, No 05-80338, 2006 WL
3240555, at *2(E.D. Mich Nov 7, 2006). Also, due to violation of Javed's

due process, and his*.bonafide ownership, Javed is "lawfully entitled to

posses the property." United States v. Headley, 50 F.App'x. 266 (6th Cir.
Case 2:21-mc-50209-SFC-RSW ECF No. 1, PagelD.3 Filed 01/25/21 Page 3 of 6

2002).

Accordingly, this Court should order the movant to return Javed's
Property uncontionally and promptly, conversely hold an evidentiary
hearing so Javed may prove owner~ship not derived from proceeds of a
criminal act.

For the reasons stated, Javed respectfully moves this Court to grant

this motion.

Dated: Jan 21, 2021. Respectfully Submitted,

/s/ Manawar Javed

( 51096-039-

Moshannon Valley CI,
555 Geo Dr,
Philipsburg, PA 16866.

DECLARATION AND CERTIFICATE OF SERVICE

I declare under the penalty of perjury that the foregoing is true
and correct. I certify that on Jan 21, 2021, I mailed the foregoing to
the Court Clerk for the United States District Court, Eastern District
of Michigan.

/s/ Manawar Javed
 

Case 2:21-mc-50209-SFC-RSW ECF No. 1, PagelD.4 Filed 01/25/21 Page 4 of 6

 

 

 
 

Case 2:21-mc-50209-SFC-RSW ECF No. 1, PagelD.5 Filed 01/25/21 Page 5 of 6

 

 

 

 

 

 

 

 

    

share

Scanned by CamScanner

 
 

0.1, PagelD.6 Filed 01/25/21 Page 6 of 6

 

..Case 2:21-mc-50209-SFC-RSW_ ECE N

~~

 

“Bd
Hhefencag fl tele Cfeatptecafygtegfe (eget lperteag tad ef fag pleff tay 9 BTtA2+2228
POC SH MIOTHOIW < LPuag JS
v9S WOoOoY-:

GATd ALLAAVAVI LSaM TEZ
WWATO AHL JO AOTAIIO
NVOIHOIW dO LOIULSICG NYaLsva qHL aod

LYNOD LOTALSIG SaLVLS CHLINA

1HNOO open

SMES

. 10g Q . a4

Algo

ae 7 Tid TOT NeC ge

tw ”
ves :

9989T Vd ‘Sanqsdtq{{tUd -
‘HATUC OFD SSS

‘1° ASTTRA vouLneYysoNn
6£0-960TS . peaer aeMeuRY

 
